Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Action on the Merits. Claims 1-2, 4-5, 7-14, 16-17, and 19-22 are currently pending and are addressed below

Response to Amendments
	The amendment filed on May 24th, 2022 has been entered. Accordingly claims 1-2, 4-5, 7, 13-14, 16-17, and 19-20 have been amended. Claims 3, 6, 15, and 18 have been canceled. Claims 21 and 22 have been newly added.

Response to Arguments 
	The previous 35 USC 112(b) rejections have been overcome due to the applicant’s amendments. 
	The applicant’s arguments with respect to claims 1-2,4-5,7-14,16-17 and 19-22 have been considered but are moot in view of the newly formulated grounds of rejections necessitated by the applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 20180321693 A1) (“Tu”) in view of Kumagai (JP 2010237980 A) (“Kumagai”) (Translation Attached) in view of Koseki (JP 2016138853 A) (“Koseki”) (Translation Attached)

With respect to claim 1, Tu teaches a method for performing a mobility service using a vehicle, comprising: 
determining a request to perform a mobility service associated with a target destination (Request to lead base station to a destination: See at least Tu Paragraph 7); 
sending a deployment instruction to an autonomous drone (Instructions on traversal are sent to the autonomous drone: See at least Tu Paragraph 138); 
receiving terrain data and environmental information from the autonomous drone, the terrain data comprising at least one terrain characteristic associated with a path to the target destination, the terrain characteristic comprising one or more of a road type, a road condition, a road surface material, or a count of vehicles on the path (Autonomous drone sends data on road conditions and obstacles in the path: See at least Tu Paragraph 68); 
determining a road associated with the path to the target destination based on a map of a geographic region in which the path to the target destination is located (Autonomous drone determines a road to a target destination based on map data and environment information: See at least Tu Paragraphs 26, 56, 78). 
Tu, however, fails to explicitly disclose selecting the vehicle for performing the mobility service based on the terrain data received from the autonomous drone and a vehicle characteristic associated with the vehiclereceiving, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and avoids an obstacle at a first location on the road; and navigating to the target destination using the road and the auxiliary path at the first location on the road.
Kumagai, however teaches selecting the vehicle for performing the mobility service based on a vehicle characteristic associated with the vehicle (Vehicle is selected based on its characteristics and ability to complete a task: See at least Kumagai Paragraphs 7-8).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu so that the terrain data received from the autonomous drone is used to select a vehicle for performing the mobility service based on a vehicle characteristic associated with the vehicle, as taught by Kumagai as disclosed above, in order to ensure an accurate vehicle is selected (Kumagai Paragraph 1 “The present invention relates to an automobile management system, and more particularly to an automobile management system in which a plurality of types of automobiles having different characteristics are shared by a plurality of users”). 
Tu in view of Kumagai fail to explicitly disclose receiving, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and avoids an obstacle at a first location on the road; and navigating to the target destination using the road and the auxiliary path at the first location on the road.
Koseki, however, teaches receiving, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and avoids an obstacle at a first location on the road (Drone sends information on whether an obstacle is in the path of the vehicle and directions to avoid the obstacle based on the road that the vehicle is traveling on: See at least Koseki Paragraph 113-115); 
and navigating to the target destination using the road and the auxiliary path at the first location on the road (Vehicle automatically uses the path to avoid the obstacle that was determined by the drone: See at least Koseki Paragraph 115).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai to include receiving, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and avoids an obstacle at a first location on the road; and navigating to the target destination using the road and the auxiliary path at the first location on the road, as taught by Koseki as disclosed above, in order to ensure safe travel of the vehicle (Koseki Paragraph 13 “According to the present invention, it is possible to realize an unconventional function by appropriately coordinating the on-vehicle navigation device mounted on the vehicle and the flying object capable of flying above the vehicle without intervention of the user.”).

With respect to claim 13, Tu teaches a system, comprising: an autonomous drone (Tu FIG. 2 shows drone); a processor disposed in communication with the autonomous drone (Tu Paragraph 59 shows processor); and a memory for storing executable instructions (Tu Paragraph 159 discloses memory), the processor configured to execute instructions to:
determine a request to perform a mobility service associated with a target destination (Request to lead base station to a destination: See at least Tu Paragraph 7); 
send a deployment instruction to an autonomous drone (Instructions on traversal are sent to the autonomous drone: See at least Tu Paragraph 138); 
receive terrain data and environmental information from the autonomous drone, the terrain data comprising at least one terrain characteristic associated with a path to the target destination, the terrain characteristic comprising one or more of a road type, a road condition, a road surface material, or a count of vehicles on the path (Autonomous drone sends data on road conditions and obstacles in the path: See at least Tu Paragraph 68); 
determine a road associated with the path to the target destination based on a map of a geographic region in which the path to the target destination is located (Autonomous drone determines a road to a target destination based on map data and environment information: See at least Tu Paragraphs 26, 56, 78). 
Tu, however, fails to explicitly disclose select the vehicle for performing the mobility service based on the terrain data received from the autonomous drone and a vehicle characteristic associated with the vehiclereceive, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and avoids an obstacle at a first location on the road; and navigate to the target destination using the road and the auxiliary path at the first location on the road.
Kumagai, however teaches select the vehicle for performing the mobility service based on a vehicle characteristic associated with the vehicle (Vehicle is selected based on its characteristics and ability to complete a task: See at least Kumagai Paragraphs 7-8).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu so that the terrain data received from the autonomous drone is used to select a vehicle for performing the mobility service based on a vehicle characteristic associated with the vehicle, as taught by Kumagai as disclosed above, in order to ensure an accurate vehicle is selected (Kumagai Paragraph 1 “The present invention relates to an automobile management system, and more particularly to an automobile management system in which a plurality of types of automobiles having different characteristics are shared by a plurality of users”). 
Tu in view of Kumagai fail to explicitly disclose receive, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and avoids an obstacle at a first location on the road; and navigating to the target destination using the road and the auxiliary path at the first location on the road.
Koseki, however, teaches receive, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and avoids an obstacle at a first location on the road (Drone sends information on whether an obstacle is in the path of the vehicle and directions to avoid the obstacle based on the road that the vehicle is traveling on: See at least Koseki Paragraph 113-115); 
and navigate to the target destination using the road and the auxiliary path at the first location on the road (Vehicle automatically uses the path to avoid the obstacle that was determined by the drone: See at least Koseki Paragraph 115).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai to include receiving, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and avoids an obstacle at a first location on the road; and navigating to the target destination using the road and the auxiliary path at the first location on the road, as taught by Koseki as disclosed above, in order to ensure safe travel of the vehicle (Koseki Paragraph 13 “According to the present invention, it is possible to realize an unconventional function by appropriately coordinating the on-vehicle navigation device mounted on the vehicle and the flying object capable of flying above the vehicle without intervention of the user.”).

With respect to claim 20, Tu teaches non-transitory computer-readable storage medium in a mobility navigation module for a vehicle (Tu Paragraph 159 discloses memory), the computer-readable storage medium having instructions stored thereupon which, when executed by a processor, cause the processor to:
determine a request to perform a mobility service associated with a target destination (Request to lead base station to a destination: See at least Tu Paragraph 7); 
send a deployment instruction to an autonomous drone (Instructions on traversal are sent to the autonomous drone: See at least Tu Paragraph 138); 
receive terrain data and environmental information from the autonomous drone, the terrain data comprising at least one terrain characteristic associated with a path to the target destination, the terrain characteristic comprising one or more of a road type, a road condition, a road surface material, or a count of vehicles on the path (Autonomous drone sends data on road conditions and obstacles in the path: See at least Tu Paragraph 68); 
determine a road associated with the path to the target destination based on a map of a geographic region in which the path to the target destination is located (Autonomous drone determines a road to a target destination based on map data and environment information: See at least Tu Paragraphs 26, 56, 78). 
Tu, however, fails to explicitly disclose select the vehicle for performing the mobility service based on the terrain data received from the autonomous drone and a vehicle characteristic associated with the vehiclereceive, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and avoids an obstacle at a first location on the road; and navigate to the target destination using the road and the auxiliary path at the first location on the road.
Kumagai, however teaches select the vehicle for performing the mobility service based on a vehicle characteristic associated with the vehicle (Vehicle is selected based on its characteristics and ability to complete a task: See at least Kumagai Paragraphs 7-8).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu so that the terrain data received from the autonomous drone is used to select a vehicle for performing the mobility service based on a vehicle characteristic associated with the vehicle, as taught by Kumagai as disclosed above, in order to ensure an accurate vehicle is selected (Kumagai Paragraph 1 “The present invention relates to an automobile management system, and more particularly to an automobile management system in which a plurality of types of automobiles having different characteristics are shared by a plurality of users”). 
Tu in view of Kumagai fail to explicitly disclose receive, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and avoids an obstacle at a first location on the road; and navigating to the target destination using the road and the auxiliary path at the first location on the road.
Koseki, however, teaches receive, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and avoids an obstacle at a first location on the road (Drone sends information on whether an obstacle is in the path of the vehicle and directions to avoid the obstacle based on the road that the vehicle is traveling on: See at least Koseki Paragraph 113-115); 
and navigate to the target destination using the road and the auxiliary path at the first location on the road (Vehicle automatically uses the path to avoid the obstacle that was determined by the drone: See at least Koseki Paragraph 115).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai to include receiving, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and avoids an obstacle at a first location on the road; and navigating to the target destination using the road and the auxiliary path at the first location on the road, as taught by Koseki as disclosed above, in order to ensure safe travel of the vehicle (Koseki Paragraph 13 “According to the present invention, it is possible to realize an unconventional function by appropriately coordinating the on-vehicle navigation device mounted on the vehicle and the flying object capable of flying above the vehicle without intervention of the user.”).


With respect to claim 2, and similarly claim 14, Tu in view of Kumagai in view of Koseki teach receiving information from any one or more of a vehicle sensor and an online environmental data source (Drone receives information from online environmental data: See at least Tu Paragraph 69).

With respect to claim 4, and similarly claim 16, Tu in view of Kumagai in view of Koseki teach wherein terrain data from the autonomous drone further comprises an image of the path or a video feed of the path (Drone takes images and videos of areas traversed: See at least Tu Paragraph 157).

With respect to claim 5, and similarly claim 17, Tu in view of Kumagai in view of Koseki teach wherein the environmental information further comprises weather information indicative of an atmospheric condition associated with a geographic region in which the path to the target destination is located (Drone reports back weather conditions: See at least Tu Paragraph 68).

With respect to claim 7, and similarly claim 19, Tu in view of Kumagai in view of Koseki teach that the environmental information is received from one or more third vehicles of a vehicle fleet (Multiple drones are used: See at least Tu FIG. 3B and Paragraph 36).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 20180321693 A1) (“Tu”) in view of Kumagai (JP 2010237980 A) (“Kumagai”) (Translation Attached) in view of Koseki (JP 2016138853 A) (“Koseki”) (Translation Attached) further in view of Schubert (US 20180107211 A1) (“Schubert”).


With respect to claim 12, Tu in view of Kumagai in view of Koseki fail to explicitly disclose that the vehicle characteristic comprises one of a set of maneuverability characteristics comprising ability to fly, and ability to traverse a body of water.
Schubert, however, teaches that the vehicle characteristic comprises one of a set of maneuverability characteristics comprising ability to fly, and ability to traverse a body of water (Schubert Paragraph 33 “A delivery vehicle (e.g., aerial drone, ground vehicle, water-based vehicle, or a hybrid thereof) may be dispatched to deliver the requested package to the delivery destination”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai in view of Koseki so that the vehicle characteristic comprises one of a set of maneuverability characteristics comprising ability to fly, and ability to traverse a body of water, as taught by Schubert as disclosed above, in order to ensure optimal vehicle traversal based on environment (Schubert Paragraph 4 “Example embodiments include systems and operations for delivery of objects (e.g., packages) to a target drop-off spot within a delivery destination”).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 20180321693 A1) (“Tu”) in view of Kumagai (JP 2010237980 A) (“Kumagai”) (Translation Attached) in view of Koseki (JP 2016138853 A) (“Koseki”) (Translation Attached) further in view of Ferguson (US 20190025820 A1) (“Ferguson”).

With respect to claim 8, Tu in view of Kumagai in view of Koseki teach determining a payload requirement associated with providing the mobility service and determining that the vehicle satisfies the payload requirement (Vehicle is chosen based on payload requirement set by user: See at least Kumagai Paragraph 36); determining a passenger requirement associated with providing the mobility service and determining that the vehicle satisfies the passenger requirement (Vehicle is ensured to be able to carry the number of required passengers: See at least Kumagai Paragraph 56); and optimizing the vehicle based on a fuel consumption characteristic or availability of another vehicle in a vehicle fleet responsive to determining that the vehicle satisfies the timing requirement, the payload requirement, and the passenger requirement (Vehicle is chosen based on appropriate fuel consumption: See at least Kumagai Paragraph 9).
Tu in view of Kumagai in view of Koseki fail to explicitly disclose determining a timing requirement associated with providing the mobility service and determining that the vehicle satisfies the timing requirement.
Ferguson, however, teaches determining a timing requirement associated with providing the mobility service and determining that the vehicle satisfies the timing requirement (Vehicle is chosen based on optimal timing: See at least Ferguson Paragraph 200)
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai in view of Koseki to include determining a timing requirement associated with providing the mobility service and determining that the vehicle satisfies the timing requirement, as taught by Ferguson as disclosed above, in order to ensure efficiently make use of a fleet of vehicles (Ferguson Paragraph 3 “Provided herein is a platform for distributing and navigating an autonomous or semi-autonomous fleet throughout a plurality of pathways, the platform comprising: the fleet comprising a plurality of autonomous or semi-autonomous vehicles”).

With respect to claim 9, Tu in view of Kumagai in view of Koseki in view of Ferguson teach selecting the vehicle responsive to determining that the vehicle satisfies a fuel consumption requirement associated with providing the mobility service (Vehicle is chosen based on fuel requirements: See at least Kumagai Paragraph 9). 

With respect to claim 10, Tu in view of Kumagai in view of Koseki in view of Ferguson teach calculating an estimated travel time associated with a path to the target destination based on the environmental information and the vehicle characteristic associated with the environmental information; calculating the estimated travel time associated with the path to the target destination based on the environmental information and the vehicle characteristic (Travel time is calculated based on the vehicle used and the environment: See at least Kumagai Paragraph 61 | Paragraph 47); and selecting the vehicle based on the estimated travel time associated with the target destination based on the vehicle characteristic (Vehicle is chosen based on vehicle characteristic and time required to reach destination: See at least Ferguson Paragraph 200).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 20180321693 A1) (“Tu”) in view of Kumagai (JP 2010237980 A) (“Kumagai”) (Translation Attached) in view of Koseki (JP 2016138853 A) (“Koseki”) (Translation Attached) further in view of Karen (US 20100057358 A1) (“Karen”).

With respect to claim 11, Tu in view of Kumagai in view of Koseki fail to explicitly disclose that the vehicle characteristic comprises one of a set of terrain navigation characteristics comprising a vehicle ground clearance, a tire size, a tire type, a drivetrain type, a vehicle weight capacity, a vehicle fuel or power capacity, and a rate of fuel or power consumption.
Karen, however, teaches that the vehicle characteristic comprises one of a set of terrain navigation characteristics comprising a vehicle ground clearance, a tire size, a tire type, a drivetrain type, a vehicle weight capacity, a vehicle fuel or power capacity, and a rate of fuel or power consumption (Vehicle is chosen based on weight: See at least Karen Paragraph 18).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai in view of Koseki so that the vehicle characteristic comprises one of a set of terrain navigation characteristics comprising a vehicle ground clearance, a tire size, a tire type, a drivetrain type, a vehicle weight capacity, a vehicle fuel or power capacity, and a rate of fuel or power consumption, as taught by Karen as disclosed above, in order to ensure the use of the correct vehicle for a task (Karen Paragraph 21 “Another object of the present invention is to provide a GPS map navigation device that plans a road route to a selected destination taking into consideration, size, weight, hauling contents of the road vehicle, among other considerations”).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 20180321693 A1) (“Tu”) in view of Kumagai (JP 2010237980 A) (“Kumagai”) (Translation Attached) in view of Koseki (JP 2016138853 A) (“Koseki”) (Translation Attached) further in view of LIQIANG (CN 209920960) (“LIQIANG”) (Translation Attached).

With respect to claim 21, Tu in view of Kumagai in view of Koseki fail to explicitly disclose determining a physical adjustment to the vehicle based on the terrain data.
LIQIANG, however, teaches determining a physical adjustment to the vehicle based on the terrain data (Vehicle adjusts tire pressure based on the environment that the vehicle is travelling in: See at least LIQIANG paragraphs 57-62).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai in view of Koseki to include determining a physical adjustment to the vehicle based on the terrain data, as taught by LIQUANG as disclosed above, in order to ensure optimal conditions for the vehicle to travel (LIQIANG Paragraph 2 “The utility model relates to the technical field of automobile driving, and more particularly, the utility model relates to an automatic inflation and deflation device for vehicle tires.”).

With respect to clam 22, Tu in view of Kumagai in view of Koseki in view of LIQIANG teach that the physical adjustment to the vehicle comprises at least one of: engaging drivetrain axels for 4-wheel drive or reducing air pressure (Vehicle adjusts tire pressure based on the environment that the vehicle is travelling in: See at least LIQIANG paragraphs 57-62).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667